Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 26, 2018

                                      No. 04-17-00644-CV

                          Edgardo R. BAEZ and The Baez Law Firm,
                                        Appellants

                                                v.

                                      Gilberto VILLEGAS,
                                             Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI02694
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
        The reporter’s record was due on January 3, 2018. See TEX. R. APP. P. 35.1. Several
days later, after no reporter’s record or notification of late record was filed, this court advised
court reporter Luis Duran Jr. that the record was late. On January 23, 2018, the court reporter
filed a notice of late record and advised this court that Appellant has not paid the fee to prepare
the reporter’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee. If
Appellant fails to respond within the time provided, Appellant must file a brief with this court
within THIRTY DAYS of the date of this order, and the court will only “consider and decide
those issues or points [raised in Appellant’s brief] that do not require a reporter’s record for a
decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due THIRTY
DAYS after Appellant files written proof showing compliance with this order. See id. R. 35.3(c)
(limiting an extension of time to file the record in a regular appeal to thirty days).
        Any request for additional time to file the reporter’s record must be accompanied by a
signed, written status report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
         A preferred form for the status report, with an accompanying example, is attached to this
order.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court